DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Prystupa et al. (DE 19958813 A1).
Regarding claim 1, Prystupa et al. discloses a first rotary member (fig.1, 28, 30, 32) including a first engaging portion (sides of 30 or 32 engaging the spring seats) and an annular chamber (34) filled with a viscous fluid (lubricant mentioned at end of paragraph 45) in an interior thereof, a second rotary member (36) including a second engaging portion (44), the second rotary member rotatable relative to the first rotary member (evident from figure and paragraph 44); a plurality of elastic members (42) aligned i\n a circumferential direction in the interior of the annular chamber (seen in fig.2), the plurality of elastic members elastically coupling the first rotary member and the second rotary member in a rotational direction (seen in figures 1 and 2); and a plurality of end seat members (74), each of the plurality of end seat members disposed between one of the plurality of elastic members and at least one of the first engaging portion and the second engaging portion (evident from figures 1 and 2), the each of the plurality of end seat members including an end seat communicating groove (fig.14 and 15, 88 or 88’ or the chamfer formed on the corners thereof can read on this) penetrating therethrough in the circumferential direction.  
Regarding claim 2, Prystupa et al. discloses the damper device according to claim 1, wherein the end seat communicating groove is provided on at least one of two comers at which an outer peripheral surface and lateral surfaces intersect in the each of the plurality of end seat members (in the interpretation where the corner chamfers are read on the groove, it is evident that they are located at the intersection of the outer peripheral and lateral surfaces).  
Regarding claim 3, Prystupa et al. discloses the damper device according to claim 1, further comprising: at least one intermediate seat member (76) disposed between the plurality of elastic members, the at least one intermediate seat member including an intermediate seat communicating groove (88 or the chamfers on the corners can read on this) penetrating therethrough in the circumferential direction.  
Regarding claim 4, Prystupa et al. discloses the damper device according to claim 3, wherein the end seat communicating groove and the intermediate seat communicating groove are disposed on a circumference of a common circle (evident from fig.2, the grooves would be disposed on the circumference of the outer surfaces of the shoes and those are disposed along a common circle 78).  
Regarding claim 5, Prystupa et al. discloses the damper device according to claim 1, wherein the first rotary member includes a pair of disc-shaped members (fig.1, 30 and 32) opposed to each other in an axial direction, and the second rotary member is disposed between the pair of disc-shaped members in the axial direction (seen in fig.1).  
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected, in the alternative, under 35 U.S.C. 103 as obvious over Prystupa et al. (DE 19958813A1). 
In an alternative interpretation of the groove, that is, the groove being more akin to a channel such as 88, this rejection shall be applied.
Regarding claim 2, Prystupa et al. discloses a groove (figs. 14 and 15, 88’). Prystupa et al. further contemplates that the groove could have a multitude of arrangements both evidenced in the figures and disclosure. In paragraph 55 it is mentioned how the grooves can even be only one depression area in the outer surface of the shoe.
Prystupa et al. fails to explicitly disclose the use of a groove at the corners at which an outer peripheral surface and lateral surfaces intersect (again this is based on a different interpretation of the groove).
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, i.e. “obvious to try”, is a support for a conclusion of obviousness, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;  (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;  (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and  (4) whatever additional findings based on Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, See MPEP § 2143(I)(E).
As per (1), Prystupa recognizes the problem of providing adequate lubrication and cushion to the dampening mechanism within a damper device. As per (2), Prystupa contemplates the use of varying arrangements of grooves on the outer surface of the spring seats (see all the figures). In addition, Prystupa discusses how the grooves can be varied in both arrangement and quantity on the outer surface. Furthermore, there is a finite space on the outer surface of each spring seat which therefore defines a finite number of locations for the grooves to be oriented. More specifically, if utilizing a circumferential groove, the grooves can only be placed between the two circumferential edges of the spring seat. As per (3),  Prystupa already contemplates different arrangements of grooves and one having ordinary skill in the art would have no trouble moving said circumferential groove to one of the edges of the spring seats as it would provide the same predictable result and would allow the device in Prystupa to operate in the same manner. As to (4), no additional findings required.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the groove disclosed in Prystupa to be located at one of the corners of the spring seat (as discussed in the previous paragraph), in order to provide the same result of facilitating the cushioning and lubrication of the spring seats within the damper device.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prystupa et al. (DE 19958813A1) in view of Jee et al. (USP 7364511).
Regarding claim 6, Prystupa et al. discloses an end surface of the one of the plurality of elastic members contacting the bottom portion (see figures 1 and 2). 

Jee et al. teaches the concept of providing an oil passage (fig.17, 525) in the end seat member of a damper assembly which includes a hole (fig.17, 525) penetrating through the bottom portion of the seat member in a circumferential direction (see fig.17) for the purpose of providing effective lubrication to the sliding surfaces of the device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the end spring members disclosed in Prystupa to include a hole as taught by Jee et al. for the purpose of providing adequate lubrication to the sliding parts of the spring seats and in addition would provide the predictable result of facilitating the lubricant circulation within the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS C DIAZ/Primary Examiner, Art Unit 3656